Exhibit 10.2

LOGO [g239688g51f80.jpg]

 

     

2100 Seaport Boulevard

Redwood City, California

94063 USA

 

Tel: 1 650 480 8000

Fax: 1 650 480 8100

October 3, 2011

Mr. Michael Mulica

Re: Offer of Employment

Dear Mike:

We are extremely pleased to offer you this opportunity to join Openwave Systems
Inc. (“Openwave” or “the Company”) in the position of President and Chief
Executive Officer. You will report to the Openwave Board of Directors (the
“Board”) and you will be based in Openwave’s Redwood City location. The
following terms and conditions of this agreement (the “Agreement”) shall apply
to your anticipated employment with Openwave. This offer is contingent upon the
positive confirmation of the information you have provided in your resume, and a
successful background check.

Commencement of Employment with Company

Your employment will commence on or before October 10, 2011. You shall devote
your full working time and efforts to the business and affairs of the Company.
Notwithstanding the foregoing, you may serve on other boards of directors with
the prior approval of the Board, or engage in religious, charitable trade
association or other community activities as long as such activities are
disclosed to and approved by the Board and do not materially interfere with the
performance of your duties to the Company as provided in the Agreement. You will
be based at our Redwood City headquarters from where you will be expected to
work. Subject to the commencement of your employment as President and Chief
Executive Officer of the Company, you will be offered a seat on the Board of
Directors of the Company. You agree that, by acceptance of this offer, on the
date of termination of your position as Chief Executive Officer, you will resign
your position as a member of the Board effective on such date.

 

1. Base Compensation.

Your annual base salary will be $400,000. You will be paid semi-monthly on the
15th and the last working day of each month.

Incentive Compensation

You will be eligible for a bi-annual incentive cash award from the Company under
the Company’s Corporate Incentive Plan (“CIP”), based upon a target for each six
month period which shall be 100% of your base salary actually earned for the six
month performance period; provided, however, that you shall receive a one time
guaranteed, pro-rated bonus of $100,000, with no opportunity for overachievement
per the plan terms, for the remainder of this calendar year, in lieu of any
bonus under the CIP.



--------------------------------------------------------------------------------

LOGO [g239688g51f80.jpg]

 

    

2100 Seaport Boulevard

Redwood City, California

94063 USA

 

Tel: 1 650 480 8000

Fax: 1 650 480 8100

 

Under the term of the CIP, your actual annual incentive cash award may be below,
at, or above target (up to a maximum of 150% of your target, as pro-rated if
applicable) and shall be determined based upon the Company’s achievement level
against Company financial and performance objectives. The terms of the CIP,
including the financial and performance objectives for the Company, shall be
established for each performance period by the Compensation Committee in
consultation with the Board of Directors of the Company.

Equity Awards.

Subject to the approval of the Compensation Committee of the Board of Directors
of Openwave at its first meeting (the 15th of the month following the month of
your employment commencement date), you will be granted an option to purchase
Openwave Common Stock.

You may advise the Compensation Committee of your preference to receive either
of the following option grants, which grant shall be subject to the approval of
the Compensation Committee of the Board of Directors of Openwave at its first
meeting:

1,500,000 shares of Common Stock with an exercise price equal to the fair market
value of the Company common stock on the date of grant (which shall be
determined in accordance with the terms of Openwave’s 2006 Stock Incentive
Plan), The vesting commencement date will be your employment commencement date.
The options will vest with a one year cliff and monthly thereafter over a period
of four years contingent upon continued employment on the applicable vesting
date, subject to the terms of the Company’s policies and standard form of
agreements.

Insurance Plans.

You are also eligible to participate in our comprehensive employee benefit
programs. You understand and agree that, subject to applicable law, the Company
reserves the right to unilaterally revise the terms of the employee benefit
programs.

At Will Employment.

You should be aware that your employment with Company is for no specified period
and constitutes “at will” employment. As a result, you, and/or the Company, each
have the right to terminate the employment relationship at any time for any
reason, with or without cause. This is the full and complete agreement between
you and the Company regarding this term. Although the Company’s personnel
policies and procedures may change from time to time, the “at will” nature of
your employment may only be changed in a written amendment to this Agreement
signed by you and an authorized officer of the Company and authorized member of
the Board.



--------------------------------------------------------------------------------

LOGO [g239688g51f80.jpg]

 

    

2100 Seaport Boulevard

Redwood City, California

94063 USA

 

Tel: 1 650 480 8000

Fax: 1 650 480 8100

 

US Work Authorization.

Your employment will commence on or before October 10, 2011 or on the first
available date following your providing to Company proof of your eligibility to
work in the United States.

Severance.

If your employment is terminated by the Company other than for Cause as defined
in Addendum E, you shall be eligible to receive the severance and benefits
described in the Company’s Executive Severance Benefit Policy pursuant to the
terms of that policy and as consistent with applicable law, provided that you
are in compliance with your obligations under this Agreement and the other
agreements you may have with the Company. The severance amount for you shall be
twelve (12) months of base salary. This paragraph and your participation in the
Company’s Executive Severance Benefit Policy do not change or alter the “at
will” nature of your employment relationship with the Company. Additionally, if
your employment is terminated without Cause, your unvested new hire options will
be accelerated as follows: if the stock price on your termination date is at
least a 25% increase above your grant price, 50% of your unvested new hire grant
options will accelerate. If the Company stock price on your termination date is
at least a 50% increase above your grant price, 100% of your unvested new hire
grant options will be accelerated. Additionally, you will have 12 months post
termination date to exercise your options.

 

11. Components of Agreement.

Incorporated into this Agreement by reference are the following addendums
(“Addendums”) and their attachments, each of which is a component of the
Agreement.

Addendum A- Employment Requirements

Addendum B- Confidential Information and Inventions Assignment Agreement

Addendum C- Insider Trading Policy

Addendum D- Code of Conduct and Ethics

Addendum E- Definitions of Involuntary Termination and Cause

Addendum F- Change of Control Severance Agreement

Section 409A.

You and the Company intend that income provided to you pursuant to this
Agreement will not be subject to taxation under Section 409A of the Internal
Revenue Code (“Section 409A”), and the provisions of this Agreement shall be
interpreted and construed in favor of satisfying any applicable requirements of
Section 409A. The Company does not, however, guarantee any particular tax effect
for income provided to you pursuant to this Agreement, and except for its
obligation to withhold applicable income and employment taxes from compensation
paid or provided to you, the Company shall not be responsible for the payment of
any applicable taxes incurred by you on compensation paid or provided to you
pursuant to this Agreement. In the event that any compensation to be paid or
provided to you pursuant to



--------------------------------------------------------------------------------

LOGO [g239688g51f80.jpg]

 

    

2100 Seaport Boulevard

Redwood City, California

94063 USA

 

Tel: 1 650 480 8000

Fax: 1 650 480 8100

 

this Agreement may be subject to the excise tax described in Section 409A, the
Company may delay such payment for the minimum period required in order to avoid
the imposition of such excise tax.

Entire Agreement/Modification.

This Agreement, the Addendums, and any stock option agreements between you and
the Company, constitute the entire agreement between you and the Company
concerning our employment relationship, and they supersede all prior
negotiations, representations, and agreements regarding that subject. This
Agreement cannot be modified or amended except by a subsequent written amendment
signed by you and an authorized officer of the Company.

Please review these terms to make sure they are consistent with your
understanding. Please sign one copy and return, no later than September 30,
2011. Your acceptance of this Agreement represents a unique opportunity for both
you and Company to grow and to succeed. We thank you for the commitment you have
made to our common vision and look forward to working with you.

 

Sincerely,

/s/ Robin Abrams

Robin Abrams

Chair, Nominating and Corporate Governance Committee

I accept the offer of employment and terms stated in this Offer Letter and
accompanying Addendums and attachments.

 

Accepted:

 

/s/ Michael Mulica

  Date:   10/6/11     Michael Mulica      